IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40470
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

NICOLAS ROSALES-OROZCO,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-214-1
                       - - - - - - - - - -
                        September 30, 2002

Before JOLLY, JONES and PARKER, Circuit Judges.

PER CURIAM:*

     Nicolas Rosales-Orozco (Rosales), federal prisoner #34000-

198, appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for reduction of his sentence for illegal

reentry into the United States in violation of 8 U.S.C.

§§ 1326(a) & (b)(2).   Rosales argues that he is entitled to a

sentence reduction under Amendment 632, because that recent

amendment to the sentencing guidelines is merely a clarification


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40470
                                -2-

and retroactively applies to reduce U.S.S.G. § 2L1.2’s

enhancement for deportation following an aggravated felony

conviction.

     Pursuant to 18 U.S.C. § 3582(c)(2), a sentencing court may

reduce a term of imprisonment “based on a sentencing range that

has been subsequently lowered by the Sentencing Commission

. . . , if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”   18 U.S.C.

§ 3582(c)(2) applies only to amendments to the sentencing

guidelines that operate retroactively, as set forth in subsection

(c) of the applicable policy statement.   U.S.S.G. § 1B1.10, p.s.;

United States v. Drath, 89 F.3d 216, 217-18 (5th Cir. 1996).

     Amendment 632 cannot be given retroactive effect in the

context of an 18 U.S.C. § 3582(c)(2) motion because Amendment 632

is not listed in U.S.S.G. § 1B1.10(c), p.s. and such an

application would be inconsistent with the policy statement.      See

Drath, 89 F.3d at 218.   Thus, the district court did not abuse

its discretion in denying Rosales’ motion for reduction of

sentence.   United States v. Mueller, 168 F.3d 186, 188 (5th Cir.

1999).   The judgment of the district court is AFFIRMED.